DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 of Y. Li et al., US 17/223,507 (April 6, 2021) are pending.  Claims 5 and 7 to the non-elected species are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-4, 6, and 8-20 have been examined on the merits and are rejected.  

Election/Restrictions
Applicant’s election of Species Ia and Species IIa, in the reply filed on 10/05/2022 is acknowledged. Applicant elected Species Ia directed to cancer-induced cachexia, and Species IIa directed to skeletal muscle wasting (now claims 1-4, 6 and 8-20), without traverse in the Reply to Restriction Requirement filed on 07/06/2022. Claims 5 and 7 to the non-elected Species stand withdrawn from consideration pursuant to 37 CFR 1.142(b). In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Claim Interpretation
Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. See MPEP § 2111.  

Interpretation the Claim Limitation “Effective Amount”
Claim 1 recites “comprising administering a composition comprising an effective amount of a p38 MAPK inhibitor to the subject”.  The term “effective amount” is defined in the specification as:
[0033] As used herein, and unless otherwise specified, a "therapeutically effective amount" of a compound is an amount sufficient to provide any therapeutic benefit in the treatment or management of a disorder that involves muscle wasting or to delay or minimize one or more symptoms associated with a disorder that involves muscle wasting. A therapeutically effective amount of a compound means an amount of the compound, alone or in combination with one or more other therapies and/or therapeutic agents that provide any therapeutic benefit in the treatment or management of a disorder that involves muscle wasting. The term "therapeutically effective amount" can encompass an amount that alleviates a disorder that muscle wasting, improves or reduces a disorder that involves muscle wasting or improves overall therapy, or enhances the therapeutic efficacy of another therapeutic agent.

See Specification at page 11, [0033]
Claim 1 recites “A method of reducing or preventing muscle loss in a subject comprising administering a composition comprising an effective amount of a p38 MAPK inhibitor to the subject.”  As such, the patient population does not appear to be specifically defined as it is in for example, Claim 2.   A review of the specification teaches that “Muscle wasting is often associated medical conditions… and muscle loss associated with aging (Sarcopenia).” (Paragraph 005)  Therefore, any animal or human is considered fall within the claim scope since all animals or humans age.   
Claim Objections
Claims 6-8 are objected to as being redundant.
If a patient has a disease, this would suggest that the patient has been diagnosed with the disease.   As such, the claim limitation “has or has been diagnosed” appears to be redundant.   Please note:  the claim does not require any active steps of actually diagnosing.   


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP§ 2173.05(c). 
In the present instance, claim 6 recites the broad recitation “cachexia”, and the claim also recites “such as …” which is the narrower statement of the range/limitation. 
In the present instance, claim 8 recites the broad recitation “muscular dystrophy”, and the claim also recites “such as …” which is the narrower statement of the range/limitation. 
In the present instance, claim 12 recites the broad recitation “p38 MAPK inhibitor is administered more than once”, and the claim also recites “such as …” which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 
In the instant case, claims 3-5 ultimately depend from claim 2 and attempt to define a particular patient population.  For example, claim 3 recites “the method of claim 2, wherein the subject has a cancer associated with muscle wasting”.   However, claim 2 has already defined the subject as having muscle wasting disease.  As such, it is unclear if the subject of claim 3 only has a cancer associated with muscle wasting or whether the subject has both a muscle wasting disease AND a cancer associated with muscle wasting.   Similar rationale can be applied to claims 4 and 5.
It is noted that the specification teaches that “the subject may have a muscle wasting disease, such as a cancer associated with muscle wasting”.  The examiner will interpret the claims consistent with the specification, but recommends to applicant that the amend claim 3-5 with definitive language.  For example, for claim 3….. “The method of claim 2, wherein the muscle wasting disease is a cancer associated with muscle wasting.”  Claim 4 for example, “The method of claim 3, wherein the muscle wasting is skeletal muscle wasting.”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Independent claims 1 is drawn toward a method of reducing or preventing muscle loss in a subject comprising administering a composition comprising an effective amount of p38 MAPK inhibitor to the subject.   Dependent claim 10 further limits claim 1, as far as, the method further comprises treating said subject with a second anti-muscle wasting therapy.  As such, dependent claim 10 encompasses a genus of second anti-muscle wasting therapies.  
The instant specification teaches that Cachexia is a metabolic disorder featuring a progressive loss of muscle mass resulting in muscle weakening and loss of function (muscle wasting) (paragraph 0005) The specification describes generically p38b MAPK inhibitors and provides one example, Nilotinib (paragraph 0009).  The specification further teaches that the method may further comprise treating said subject with a second anti-muscle therapy (paragraph 0009).   However, the specification is silent on what encompasses a second anti-muscle therapy.  
While the prior art art recognizes a variety of P38b MAPK inhibitors, the prior art appears to be silent on second muscle wasting therapy.  For example, the specification when discussing cancer associated cachexia and how it should be managed teaches “However, there has been no established treatment for cancer cachexia.” (paragraph 0007).   
As such, since the specification does not appear to provide any examples of second anti-muscle therapy and the prior art recognizes that there is no established therapy, claim 10 , fails to comply with the written description requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

§ 102(a)(1) Rejection over G. Zhang et. al., European Molecular Biology Organization Journal (2011).

Claims 1-4, 6, 11-12, and 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by G. Zhang et. al. (European Molecular Biology Organization Journal 2011, Vol. 30(20): P. 4323-35, “Zhang”).

Zhang disclose the correlation between activation of the p38β MAPK–C/EBPβ signalling pathway and the pathogenesis of LLC tumor-induced cachexia, wherein administering p38 MAPK inhibitor blocks muscle protein loss [Zhang, Abstract].
Zhang evaluated whether blocking p38[Symbol font/0x62] MAPK is an effective therapeutic strategy for Lewis lung carcinoma (LLC) tumour induced muscle wasting [Zhang, Page 4327 Column 2].  Zhang disclose that SB202190 (5 mg/kg) was intraperitoneally (i.p.) injected daily in Lewis lung carcinoma tumor bearing mice from day 5 after LLC implant when the tumour became palpable and the mice were weighed daily [Zhang, Page 4332 Column 2, under heading “Animal use”].  

The p38 α/β MAPK inhibitor SB202190, which has the following structure: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

See https://pubchem.ncbi.nlm.nih.gov/compound/sb-202190#section=Structures for the structure of SB202190.

Zhang disclose that administering p38 α/β MAPK inhibitor SB202190 to the Lewis Lung Carcinoma (LLC) tumour-bearing mice blocked LLC-induced atrogin1/MAFbx upregulation, blocked LLC-induced loss of net body weight gain, attenuates LLC-induced loss of TA (Transverse Abdominis muscle) mass, and attenuates LLC-induced loss of EDL (extensor digitorum longus muscle) mass [Zhang, Figure 5 D-G]. Zhang disclose that this results support p38b MAPK as a key mediator of LLC tumour induced atrogin1/MAFbx upregulation and muscle mass loss, and prove in principle that p38b MAPK inhibition could be an effective therapeutic intervention for cancer cachexia [Zhang, Page 4328 Column 1, under the heading “The p38β MAPK–C/EBPβ signalling pathway mediates muscle wasting in LLC tumor-bearing mice”]. The foregoing Zhang disclosure meets each and every limitation of claims 1 and 11 because Zhang performs the step of administering a composition comprising an effective amount (5 mg/kg) of a p38 MAPK inhibitor (i.e., SB202190) to the non-human subject (i.e., mouse) thereby treating or preventing the muscle loss (i.e., loss of Transverse Abdominis muscle mass).  

Regarding claims 2 and 3, Zhang discloses that Lewis lung carcinoma (LLC) induces muscle wasting [Zhang Abstract ((“Lewis lung carcinoma (LLC) induces atrogin1/MAFbx upregulation and muscle wasting”)].  Therefore, above discussed disclosure of Zhang also meets each and every limitation of claims 2 and 3 because Lewis lung carcinoma is a “muscle wasting disease” as well as “a cancer associated with muscle wasting” as these terms are used/exemplified in the specification.  Specification at page 10, [0028]. 

The above-discussed disclosure of Zhang also meets each and every limitation of claim 6, because the subject mice have been diagnosed with cachexia induced by the cancer, i.e., Lewis lung carcinoma.   
The foregoing disclosure also meets each and every limitation of claim 17, because Zhang performs the step of “identifying a subject having cancer induced cachexia” by “identifying” that the mice have Lewis lung carcinoma and the step of administering an effective amount of the p38 MAPK inhibitor SB202190 to the mice.  

The Zhang disclosure meets each and every limitation of claim 12, because the mice were administered the p38b MAPK inhibitor SB202190 on a daily basis.  

Regarding claim 4, Zhang disclose that patients with gastric, pancreatic, colorectal, or lung cancer often experience significant weight loss at the time of diagnosis, due largely to loss of skeletal muscle mass with or without anorexia [Zhang, Page 4323 column 2]. Zhang disclose that C2C12 myotubes was derived from murine fast-twitch skeletal muscle, were treated with culture medium of Lewis lung carcinoma that are highly cachectic to test the role of p38 MAPK-regulated cis-element(s) on stimulating muscle proteolysis [Zhang, Page 4324 Column 1]. Zhang disclose that the in vivo studies demonstrated that the p38 MAPK–C/EBPb signalling is essential for atrogin1/MAFbx upregulation and the development of muscle wasting in LLC tumour-bearing mice. Based on this in vivo study, Zhang disclose the signalling mechanism that mediates LLC tumour-induced muscle wasting in Figure 7 which involve skeletal muscle [Zhang Page 4329 Column 1]. Thereofore, Zhang’s Lewis-Lung carcinoma-bearing mice also have skeletal muscle loss.

 § 102(a)(1)/(2) Rejection over P. GOMEZ et. al., WO2015193281 A1

Claims 1, 2, 8, 10, 11 and 16 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by P. Gomez et. al. (WO2015193281 A1, 12/23/2015, “Gomez”).

Gomez disclose that the p38 and JMK mitogen activated protein kinase (MAPK) allosteric inhibitors of formula (I) are useful for the treatment and prophylaxis of degenerative diseases of the nervous system [Gomez Page 1 Line 5-7], see also Gomez at page 6, lines15-22.
Gomez disclose that the degenerative diseases of the nervous system include syndromes with slowly developing muscular weakness and wasting such as amyotrophic lateral sclerosis, progressive muscular atrophy, cachexia, etc. [Page 4 Line 1-5].

Gomez disclose examples of p38 MAPK inhibitors of formula (I), for example, Compound 3 below [Page 16 Column 1]: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Compound 3 is a p38a MAP kinase (MAPK) inhibitor [Page 30 line 1-2].  

Gomez disclose that the compounds of Formula I act as efficient p38 MAPK inhibitors with an excellent blood-brain barrier permeability. Gomez disclose that:
Accordingly, administration of compounds of Formula I leads to a considerable accumulation of said compounds in the brain and nervous system tissues of the patient, which enables interaction of said compounds with p38 and JNK MAPK in the corresponding tissues and allows an efficient treatment and/or prophylaxis of degenerative diseases of the nervous system [Page 5 Line 3-9].

Gomez therefore teach each and every limitation of claims 1, 2 and 8 because Gomez teaches administration of the p39MAPK inhibitors of formula (I) for treatment of degenerative diseases of the nervous system include syndromes with slowly developing muscular weakness and wasting such as amyotrophic lateral sclerosis, progressive muscular atrophy, cachexia. The disclosure of Gomez meets the claim 1 limitation of “effective amount” because as discussed above in “Claim Interpretation” an “effective amount” falls under the specification definition of "therapeutically effective amount of a compound is an amount sufficient to provide any therapeutic benefit in the treatment or management of a disorder that involves muscle wasting or to delay or minimize one or more symptoms associated with a disorder that involves muscle wasting”
Gomez teach each and every limitation of claim 10 because Gomez disclose 

A further aspect of the present invention includes pharmaceutical compositions comprising a therapeutically effective amount of one or more compounds of the invention disclosed above, associated with a pharmaceutically acceptable carrier.
 [Gomez Page 20 Line 30-33].
Therefore, Gomez teaches the claim 10 limitation of “further comprising treating said subject with a second anti- muscle wasting therapy”.  

	Gomez teach each and every limitation of claims 11 and 16 because GOMEs disclose a method of using p38 and JNK MAPK inhibitors, compound of Formula I for the treatment of a human or animal body, wherein the method for the treatment and /or prophylaxis of degenerative diseases of nervous system [Page 6 Line 15-22]. 

§ 102(a)(1)/(2) Rejection over E. Buchdunger, et al., US 2007/0213317 (2007) as evidenced by N. Nakamura et al., 98 Annals of Hematology, 351-359 (2019).

Claims 1-4, 9, 11-13, and 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over E. Buchdunger, et. al., U.S. 2007/0213317, 09/13/2011, (“Buchdunger”) as evidence by N. Nakamura et al., 98 Annals of Hematology, 351-359 (2019), (“Nakamura”).  
Buchdunger teach the treatment of KIT dependent diseases that are characterized by a mutant form of KIT whereby the mutant KIT is identified and an appropriate inhibitor of the mutant KIT is administered [Buchdunger 0001]. Buchdunger teach that acute myelogenous leukemia is a KIT associated disease [Buchdunger 0002]. Note that patients with acute myelogenous leukemia are part of the patient population that suffer from skeletal muscle loss.  See e.g., N. Nakamura et al., 98 Annals of Hematology, 351-359 (2019) [Nakamura Abstract].  

Buchdunger teach a method comprising [Buchdunger 0004]:
(a) identifying the mutant form of KIT associated with the KIT dependent disease [0005]; and

(b) administering to the patient an effective mutantKIT-inhibiting amount of an inhibitor selected from the group consisting of midostaurin, Vatalanib and compound A [0006].

Buchdunger teach that the KIT inhibitors utilized include Compound A.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Compound A is also known in the art as nilotinib.  Niliotinib is a p38 MAPK inhibitor.  See instant Specification at page 4, [0009].  Buchdunger teach that the daily dose of compound A for a 70 kg/person is from approximately 0.5 mg–5000 mg, preferably from approximately 250 mg-1500 mg [Buchdunger 0015].  This dosage amount meets the claim 1 limitation of “effective amount” as discussed in the claim interpretation section above.  

Administering compound A (nilotinib) to a human patient suffering from acute myelogenous leukemia in an amount effective (e.g., a daily dose of compound A for a 70 kg/person is from approximately 0.5 mg–5000 mg) to treat the acute myelogenous leukemia meets each and every limitation of the claims.  The amount effective to treat the acute myelogenous leukemia meets the definition of “effective amount” as defined in the specification (see claim interpretation section above).  Also, as discussed above, patients with acute myelogenous leukemia are part of the patient population that suffer from skeletal muscle loss.  By administering am effective amount of compound A to treat the acute myelogenous leukemia, one of ordinary skill necessarily practices the claim 1 preamble of “reduces or prevents muscle loss” as taught in the current specification. 
 
Further, it is noted that the instant claim 1 preamble of a “[a] method of reducing or preventing muscle loss in a subject” is not considered a structural limitation that can differentiate claims over the cited art.  Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  MPEP § 2111.02(II).  Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. MPEP § 2111.02(I).  The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application to gain an understanding of what the inventors actually invented and intended to encompass by the claim.  MPEP § 2111.02(II).  Claim 1 does not recite any structural differences between the prior art and the claimed method based on the intended use of “reducing or preventing muscle loss in a subject”.  See e.g., Specification at page 4, [0010].  As such, the claim preamble recitation of “[a] method of reducing or preventing muscle loss in a subject” is considered as reading on the cited art and states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  MPEP § 2111.02(II).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

§ 103 Rejection over E. Buchdunger, et al., US 2007/0213317 (2007) as evidenced by N. Nakamura et al., 98 Annals of Hematology, 351-359 (2019), in further view of N. Nakamura et al., 98 Annals of Hematology, 351-359 (2019).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over E. Buchdunger, et al., US 2007/0213317 (2007) as evidenced by N. Nakamura et. al., 98 Annals of Hematology, 351-359 (2019), as applied above to claims 1-4, 9, 11-13 and 16-19, in further view of N. Nakamura et al., 98 Annals of Hematology, 351-359 (2019).

Buchdunger teach the treatment of KIT dependent diseases that are characterized by a mutant form of KIT whereby the mutant KIT is identified and an appropriate inhibitor of the mutant KIT is administered [Buchdunger 0001]. Buchdunger teach that acute myelogenous leukemia is a KIT associated disease [Buchdunger 0002]. Note that patients with acute myelogenous leukemia are part of the patient population that suffer from skeletal muscle loss.  See e.g., N. Nakamura et al., 98 Annals of Hematology, 351-359 (2019).

Buchdunger teach a method comprising [Buchdunger 0004]:
(a) identifying the mutant form of KIT associated with the KIT dependent disease [0005]; and

(b) administering to the patient an effective mutantKIT-inhibiting amount of an inhibitor selected from the the group consisting of midostaurin, Vatalanib and compound A [0006].

Buchdunger teach that the KIT inhibitors utilized include Compound A (above). Compound A is also known in the art as nilotinib.  Niliotinib is a p38 MAPK inhibitor.  See instant Specification at page 4, [0009].  Buchdunger teach that the daily dose of compound A for a 70 kg/person is from approximately 0.5 mg–5000 mg, preferably from approximately 250 mg-1500 mg [Buchdunger 0015].  This dosage amount meets the claim 1 limitation of “effective amount” as discussed in the claim interpretation section above.  

	Buchdunger do not teach that the patient has cachexia.

Nakamura teach that cancer patients e.g. acute myeloid leukemia often loss of skeletal muscle mass e.g. cachexia [Nakamura, Abstract]. Thus, patients with acute myelogenous leukemia are part of the patient population that suffer from skeletal muscle loss.  

It would have been prima fascia obvious to one of ordinary skill in the art prior to instantly claimed invention, to include a patient with cachexia in the treatment of acute myelogenous leukemia using compound A, nilotinib.  One would be motivated to do so because as taught by Buchdunger, compounds A is useful for treating acute myelogenous leukemia.   Therefore, one would have a reasonable expectation of success in treating acute myelogenous leukemia in a patient suffering from cachexia.  

§ 103 Rejection over E. Buchdunger, et al., US 2007/0213317 (2007) as evidenced by Nakamura, in further view of Mani et. al. WO 2017117182 A1 (2017)

Claim 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over E. Buchdunger, et. al., US 2007/0213317 (2007) as evidenced by Nakamura as applied above to claims 1-4, 9, 11-13 and 16-19, in further view of S. Mani et. al. WO 2017117182 A1 (2017).

Buchdunger teach the treatment of KIT dependent diseases that are characterized by a mutant form of KIT whereby the mutant KIT is identified and an appropriate inhibitor of the mutant KIT is administered [Buchdunger 0001]. Buchdunger teach that acute myelogenous leukemia is a KIT associated disease [Buchdunger 0002]. Note that patients with acute myelogenous leukemia are part of the patient population that suffer from skeletal muscle loss.  See e.g., N. Nakamura et al., 98 Annals of Hematology, 351-359 (2019).

Buchdunger teach a method comprising [Buchdunger 0004]:
(a) identifying the mutant form of KIT associated with the KIT dependent disease [0005]; and

(b) administering to the patient an effective mutant KIT-inhibiting amount of an inhibitor selected from the the group consisting of midostaurin, Vatalanib and compound A [0006].

Buchdunger teach that the KIT inhibitors utilized include Compound A (above).  Compound A is also known in the art as nilotinib.  Niliotinib is a p38 MAPK inhibitor.  See instant Specification at page 4, [0009].  Buchdunger teach that the daily dose of compound A for a 70 kg/person is from approximately 0.5 mg–5000 mg, preferably from approximately 250 mg-1500 mg [Buchdunger 0015].  This dosage amount meets the claim 1 limitation of “effective amount” as discussed in the claim interpretation section above.  

	Buchdunger do not teach that compound A, nilotinib is combined with another anti-cancer therapy.

Mani teaches a method of treating a BCR-ABL related disorder in a subject comprising administering to said subject a p38 mitogen activated protein kinase (MAPK) inhibitor, a glucocorticoid receptor agonist, and a tyrosine kinase inhibitor in an amount effective to treat the disorder, where said subject may be a human subject [Mani 0036]. Mani further teaches that the TKI is selected from the group consisting of imatinib, dasatinib, and nilotinib [Mani 0039].  Mani further teaches the BCR-ABL related disorder may be acute lymphoblastic leukemia [Mani 0038]. 


It would have been prima fascia obvious to one of ordinary skill in the art prior to instantly claimed invention, to administer a combination therapy of Nilotinib and another agent to a patient suffering from acute lymphoblastic leukemia in an amount effective to treat the acute lymphoblastic leukemia.  One of ordinary skill is motivated to do so because Mani teaches that nilotinib is a specific example of a tyrosine kinase inhibitor (TKI) that is useful in combination with a p38 MAPK inhibitor and a glucocorticoid receptor agonist to treat acute lymphoblastic leukemia.    Therefore, one would have a reasonable expectation that the combination therapy would be effective to treat acute lymphoblastic leukemia.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622